DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Steinhardt et al. (US2011/0278188).
Claim 16:
	Steinhardt teaches a manufacturing method for a storage assembly for at least a medical device (figure 1), comprising the following steps: providing a sheet material (5); inserting at least a recess (figure 1; 2 is located within recess of plate 5) in a planar portion of 
Claim 17:
	Steinhardt teaches inserting of a support structure (6b’; figures 5a-c) in the sheet material and bending of the support structure out of the sheet material planar portion, so that the support structure is configured to support the medical device (figures 5a-c).  Alternatively, the support structure may be construed as one of the 3 protruding elements of 6b which cooperate to hold the medical device (2).
Claim 18:
	Steinhardt teaches that the inserting is a laser cutting (para. [0063]).
Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.
Applicant alleges that Steinhardt fails to teach that “the recess is configured to surround the medical device to be stored,” as recited in claim 16.  Specifically, applicant alleges that the recess of Steinhardt does not completely surround the entire medical device being stored and therefore does not anticipate the claim.  The examiner respectfully disagrees.


    PNG
    media_image1.png
    582
    913
    media_image1.png
    Greyscale

	Specifically, the opening and holding portions of the recess surround at least the handle (2b) of the medical device.   There is no requirement from the claim that the recess surrounds the entirety of the medical device, nor is there a requirement that the recess completely surrounds any portion of the medical device.  The examiner has interpreted the term “surround” to require that the structure forms an enclosure around or a boundary around at least a portion of the medical device.  Such an interpretation is consistent with the Specification of the instant application which repeatedly recites that structures may “surround at least portions of the medical device” (para. [0020]; see also [0042], [0048]), which supports an interpretation of “surround” that is something less than completely surround or encapsulate.  

    PNG
    media_image2.png
    578
    884
    media_image2.png
    Greyscale

	It appears that applicant has taken an unreasonably narrow interpretation of the term “surround” which is inconsistent with its own specification and dictionary usage.  While the applicant identifies many ways in which Steinhardt and the present application are structurally different, those distinctions are not present in the claims as currently presented. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726